                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 NISSAN NORTH AMERICA, INC.,

        Plaintiff,                                Case No. 3:19-cv-00396

 v.                                               Judge Aleta A. Trauger
                                                  Magistrate Judge Alistair E. Newbern
 CONTINENTAL AUTOMOTIVE
 SYSTEMS, INC.,

        Defendant.


                                            ORDER

       The Magistrate Judge held a hearing by videoconference on June 30, 2021, regarding the

issues raised in Defendant Continental Automotive Systems, Inc.’s (CAS) motion to enforce the

Court’s February 8, 2021 order (Doc. No. 131). Plaintiff Nissan North America, Inc., responded

in opposition to the motion (Doc. No. 135). For the reasons stated on the record in the June 30,

2021 hearing, the motion to enforce (Doc. No. 131) is GRANTED as follows:

       By July 14, 2021, Nissan shall provide to CAS a statement of “the steps it took in

responding to the requests CAS identifies in its motion to compel” for each of “the particular

custodians”—defined for this purpose as the individuals and entities (i.e., internal Nissan groups)

that CAS has identified in those requests—and Hiroshi Iiyama. Nissan shall not refer only to its

“standard procedures,” but shall state the particular acts undertaken by each person or entity to

locate and produce responsive information, including what repositories of information they were

instructed to search or searched. If Nissan identifies additional responsive information in the

course of providing this response, it shall produce that information to CAS by July 14, 2021.




  Case 3:19-cv-00396 Document 147 Filed 07/01/21 Page 1 of 2 PageID #: 6466
       By July 14, 2021, Nissan shall provide to CAS a statement of the members of its vital issues

committee from January 1, 2002, to August 29, 2012, and shall state the particular acts undertaken

by each member to locate and produce information responsive to CAS’s discovery requests,

including what repositories of information they were instructed to search or searched. If Nissan

identifies additional responsive information in the course of providing this response, it shall

produce that information to CAS by July 14, 2021.

       By July 7, 2021, CAS shall inform Nissan of any errors it has identified in Nissan’s

production log. Nissan shall respond to CAS’s notice with correct information as required by July

14, 2021.

       All discovery disputes pending before the Magistrate Judge have been resolved by this

Order, the Court’s prior orders (Doc. Nos. 137, 139, 142, 144) or by the parties’ agreement (Doc.

No. 145).

       It is so ORDERED.



                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge




                                    2
  Case 3:19-cv-00396 Document 147 Filed 07/01/21 Page 2 of 2 PageID #: 6467
